USDC IN/ND case 3:18-cv-00444-PPS-MGG document 105 filed 03/01/21 page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION


 Michael K. Gregory,                                      )
                                                          )
        Plaintiff,                                        )
                                                          )    No. 3:18-cv-00444-PPS-MGG
        v.                                                )
                                                          )
 K. Zimmerman et al.,                                     )    Judge Philip P. Simon
                                                          )
        Defendants,                                       )    Magistrate Judge Michael G. Gotsch,
                                                          )    Sr.
                                                          )
                                                          )


                                   JOINT STATUS REPORT

       Pursuant to Magistrate Judge Gotsch’s February 12, 2021 Order, Plaintiff Michael Gregory

and Defendants Steven Beach, Matthew Florer, Andres Lagunas, Michael Maldonado, Courtney

Woolfork, and Kirk Zimmerman, by their undersigned counsel, submit the following joint status

report regarding discovery in this litigation going forward.

       1.      On September 11, 2020, the parties filed a Joint Motion to Stay this proceeding.

       (Dkt. 94) On September 14, 2020, the Court granted the motion. (Dkt. 95)

       2.      At the time the Joint Motion to Stay was granted, the below deadlines regarding

       discovery were in place:

               a.      Deadline for completion of written discovery: October 5, 2020;

               b.      Deadline for completion of depositions of fact witnesses: November 2,

               2020;

               c.      Deadline to serve expert witness reports: November 30, 2020;

               d.      Deadline to complete expert discovery: December 28, 2020.

       (Dkt. 93)



                                                 1
USDC IN/ND case 3:18-cv-00444-PPS-MGG document 105 filed 03/01/21 page 2 of 3


      3.     On February 11, 2021, the Plaintiff filed an Unopposed Motion to Lift Stay of

      Litigation. (Dkt. 100) On February 12, 2021, the Court granted the motion and directed

      the parties to meet and confer and file a joint status report proposing a plan for managing

      discovery and any other matters in this litigation going forward. (Dkt. 101)

      4.     On February 22, 2021, counsel for the parties met and conferred regarding

      discovery in this matter.      Counsel discussed certain outstanding written discovery

      responses and agreed upon a date by which those responses will be exchanged. Counsel

      also discussed the remaining discovery schedule in the case. The parties jointly propose

      the following deadlines:

             a.        Deadline for completion of written discovery: April 30, 2021;

             b.        Deadline for completion of depositions of fact witnesses: July 30, 2021;

             c.        Deadline to serve expert witness reports: August 31, 2021;

             d.        Deadline to complete expert discovery: September 30, 2021.

      5.     On February 24, 2021, lead counsel for the defendants moved to withdraw his

      appearance and a new lead counsel filed an appearance on behalf of the defendants. (Dkts.

      102-104)

      6.     The parties respectfully request that the Court enter a revised scheduling order in

      this case with the above discovery deadlines.



Dated: March 1, 2021                                  Respectfully Submitted,

                                                      _/s/ Keri Holleb Hotaling______________

                                                      Keri Holleb Hotaling
                                                      Alisa Finelli (pro hac vice)
                                                      Charles Carlin (pro hac vice)
                                                      Jenner & Block LLP



                                                2
USDC IN/ND case 3:18-cv-00444-PPS-MGG document 105 filed 03/01/21 page 3 of 3


                                          353 North Clark Street
                                          Chicago, IL 60654
                                          Telephone:    (312) 923-2631
                                          Fax:          (312) 527-0484

                                          Attorneys for Plaintiff

                                          Todd Rokita
                                          Attorney General of Indiana
                                          Attorney No. 13999-20

                                          /s/ Molly M. McCann (with permission)___
                                          Molly M. McCann
                                          Deputy Attorney General of Indiana
                                          Attorney No. 35969-49

                                          Attorneys for Defendants




                                      3
